Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 25, 2018

The Court of Appeals hereby passes the following order:

A19D0131. JAMES A. RAFAC v. JIANGSU LINHAI POWER MACHINERY
    GROUP CORP. et al.

      James A. Rafac filed his complaint for damages against multiple defendants,
including Jiangsu Linhai Power Machinery Group Corp. The trial court subsequently
granted Jiangsu’s motion to dismiss for lack of service. Rafac filed an OCGA § 9-11-
60 (d) motion to set aside the dismissal order. The trial court denied Rafac’s motion,
and Rafac filed this application for discretionary review. We, however, lack
jurisdiction.
      “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of [fewer] than all the parties is
not a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629
(385 SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must
be either an express determination that there is no just reason for delay under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA
§ 5-6-34 (b). See id.
      The record contains no indication that the trial court directed the entry of
judgment under § 9-11-54 (b) or that the other defendants have been dismissed from
this action. Consequently, the order Rafac seeks to appeal is a non-final order that did
not resolve all issues in the case. See Conseco Finance Servicing Corp. v. Hill, 252
Ga. App. 774, 774-775 (1) (556 SE2d 468) (2001) (an order denying a motion to set
aside a default judgment is not final where the case remains pending against other
defendants). Rafac therefore was required to follow the interlocutory appeal
procedures set forth in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-
833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587,
588-589 (1) (408 SE2d 103) (1991). Where, as here, both discretionary and
interlocutory appeal procedures apply, an applicant must follow the interlocutory
appeal procedures and obtain a timely certificate of immediate review from the trial
court before filing an application. See Scruggs, 261 Ga. at 588-589 (1); see also
OCGA § 5-6-35 (a) (8) (an appeal from an order denying a motion to set aside under
§ 9-11-60 (d) must be initiated by filing an application for discretionary review).
      Rafac’s failure to follow the proper appellate procedures deprives us of
jurisdiction over this application, which is hereby DISMISSED. See Bailey, 266 Ga.
at 833.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/25/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.